718 S.E.2d 630 (2011)
STATE of North Carolina
v.
Terry Antonio STOVER.
No. 322P11.
Supreme Court of North Carolina.
November 9, 2011.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
Terry Antonio Stover, for Stover, Terry Antonio.
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 28th of July 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*631 "Denied by order of the Court in conference, this the 9th of November 2011."